Citation Nr: 1134361	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-48 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent since August 13, 2010, for service-connected bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2011, the Veteran testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial increased disability rating for bilateral hearing loss since August 13, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran has a current diagnosis of PTSD rendered by a VA psychologist; in-service stressors consistent with the places, types, and circumstances of his service in Korea, to include hearing shots near him close to the front lines and seeing the body of a young Korean girl who had been shot on his base, which have been medically related to his fear of hostile military or terrorist activity; and his PTSD symptoms have been medically related to the in-service stressors by a VA psychiatrist.

3.  During his July 2011 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of the issue of entitlement to an increased initial disability rating for service-connected bilateral tinnitus.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010), 3.304(f) (as amended effective July 13, 2010).  

2.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to an increased initial disability rating for bilateral tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Because the claim for entitlement to service connection for PTSD on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Likewise, as the Veteran requested that his claim for an increased initial disability rating for bilateral tinnitus be withdrawn at the time of his personal hearing, it is unnecessary to discuss VCAA duties with respect to this issue.
Analysis

Psychiatric Disorder to include PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The regulation's amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault.  The Veteran was not diagnosed with PTSD during service and is not contending that he directly participated in combat or was a prisoner-of-war and such has not been shown by the evidence of record.  Due to the nature of the Veteran's stressor, the Board is able to grant the claim under the amended provisions of 38 C.F.R. § 3.304(f)(3).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").
Considering the evidence of record under the laws and regulations as set forth above and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for PTSD.  At the outset, the Board observes that the Veteran's claim falls under the amended provisions of 38 C.F.R. § 3.304(f)(3).  Specifically, the Veteran contends that he has PTSD as the result of stressful incidents that he experienced during his service in Korea.  In particular, the Veteran has identified the specific stressors of hearing shots fired near him while he was welding near the front lines and of hearing someone being challenged one night on his base, hearing gunshots and seeing the body of a young Korean girl the next morning.  

The Veteran's service personnel records reflect that he served in Korea and is in receipt of the Korean Service Medal, United Nations Service Medal and the National Defense Service Medal.  The Board finds that under the circumstances presented here, the stressors the Veteran describes are consistent with the places, types, and circumstances of his military service while serving in Korea.  Because these stressors are consistent with the circumstances of the Veteran's service, his lay testimony alone is sufficient to establish their occurrence.  

The next step in the analysis is determining whether a VA psychiatrist or psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  In this regard, the Veteran underwent VA examination in August 2010 and March 2011 wherein he was evaluated by the same VA psychologist.  During both examinations, the VA psychologist reviewed the Veteran's claims file and interviewed the Veteran.  The Veteran reported the stressor of hearing shots near him while working near the front lines during his examinations.  Although the examiner opined that the Veteran did not meet all the criteria for a PTSD diagnosis, he did find that the Veteran's claimed stressor did relate to his fear of hostile military or terrorist activity and was adequate to meet Criteria A for a PTSD diagnosis.  Although the examiner does not follow the exact format as contemplated by 38 C.F.R. § 3.304(f)(3), the Board finds that under the circumstances presented here, it is sufficient upon which to base a determination.   

In sum, as referenced above, under the new 38 C.F.R. § 3.304(f)(3), service connection can be granted if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that these criteria have been met in the Veteran's case.  In this respect, while the August 2010 and March 2011 VA examiner found that the Veteran did not meet criteria C and F for a full PTSD diagnosis, he determined that he did meet all other criteria for the diagnosis.  Criteria C is persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  Criteria F require that the disturbance causes clinically significant distress or impairment in social occupational or other important areas of functioning.  The Veteran's treating VA psychiatrist, in a May 2010 letter, found the Veteran to have a current diagnosis of PTSD, and specifically noted characteristics and symptoms that met the requirements of Criteria C and Criteria F.  Likewise, VA treatment records repeatedly note the Veteran's diagnosis of PTSD and associated symptoms.  The Veteran's testimony during his July 2011 personal hearing further notes relevant PTSD symptomatology.  Indeed, the March 2011 VA examiner noted that there was a possible impact of the Veteran's prescribed medication on his symptoms.  Therefore, the Board finds, in this particular case, that the May 2010 opinion of the Veteran's treating VA psychiatrist is more probative than the August 2010 and March 2011 VA examiner's opinion.  Thus, the evidence of record shows the Veteran has a current PTSD diagnosis rendered by a VA psychiatrist; in-service stressors consistent with the places, types, and circumstances of his service that have been medically related to his fear of hostile military activity by a VA psychologist; and his PTSD symptoms have been medically related to the in-service stressors by a VA psychologist.  Accordingly, entitlement to service connection for PTSD is granted.  

Bilateral Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the course of his July 2011 Board hearing, the Veteran notified VA of his desire to withdraw his appeal regarding his initial increased disability rating for his service-connected bilateral tinnitus.  As such, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for PTSD is granted.

The appeal for an increased initial disability rating for tinnitus is dismissed.


REMAND

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

At his July 2011, the Veteran testified that his service-connected bilateral hearing loss had not improved since the November 2008 VA audiological examination.  He believes that the audiometric findings at the time of the August 2010 VA audiological examination are not accurate and reflect a rare "good day."  He also testified that his bilateral hearing loss had worsened during the course of his appeal.  Although the Veteran's most recent VA audiological examination conducted in August 2010 shows audiometric findings indicating significantly better hearing than the November 2008 audiometric findings, it is unclear whether those findings reflect the Veteran's current level of hearing loss or if the findings were somehow an anomaly.  He should be provided another VA audiological examination to address the Veteran's current bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where appellant claimed his condition worsened two years after his last examination, VA should have scheduled him for another examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (Apr. 7, 1995).  

Finally, the Board notes that the Veteran's most recent VA treatment records are dated in April 2011.  Copies of any available VA records subsequent to April 2011 need to be obtained and incorporated in the claims files.  Moreover, a July 2001 VA treatment record notes that the Veteran's hearing was previously tested and a February 2008 VA treatment record indicates that audiometric testing was done without giving the threshold results.  Copies of earlier audiometric test results should also be obtained and associated with the claims file.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  VA should also obtain any VA treatment records, dating from April 2011 to the present, and any audiometric test findings prior to July 2001 and February 2008, and associate the records with the Veteran's claims file.

2.  After the above development has been completed to the extent possible, the Veteran should be afforded a VA audiological examination to determine the nature and extent of any current bilateral hearing loss found to be present.  The claims file must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination report.  All indicated studies should be performed, to include a full audiological evaluation.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


